DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on April 30th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor wafer processing system including an adhesive sheet and method for forming the semiconductor wafer processing system.
Claim Objections
Claims 1, 2, 4, 14, 15, and 17 are objected to because of the following informalities: 
In claim 1, line 6 and 8, “the wafer supporting adhesive” should be --the layer of wafer supporting adhesive-- for consistency.
In claim 1, line 8, “a semiconductor wafer” should be --the semiconductor wafer-- because “a semiconductor wafer” already defined in claim 1, line 1.
In claim 2, lines 1-2, “the wafer supporting adhesive layer” should be --the layer of wafer supporting adhesive-- for consistency.
In claim 4, lines 2-3, “the wafer supporting adhesive layer” should be --the layer of wafer supporting adhesive-- for consistency.
In claim 14, line 6 and 8, “the wafer supporting adhesive” should be --the layer of wafer supporting adhesive-- for consistency.
In claim 14, line 8, “a semiconductor wafer” should be --the semiconductor wafer-- because “a semiconductor wafer” already defined in claim 14, line 1.
In claim 15, lines 2-3, “the wafer supporting adhesive layer” should be --the layer of wafer supporting adhesive-- for consistency.
In claim 17, lines 2-3, “the wafer supporting adhesive layer” should be --the layer of wafer supporting adhesive-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., presentation “Temporary bonding adhesive for thin wafer handling”, (31 pages), cited in the IDS filed on 04/30/2020, in view of Iwai (WO 2015/190477), cited in the IDS filed on 04/30/2020, and further in view of AIT, technical .
In re claim 1, Chung discloses a semiconductor wafer support arrangement for processing a semiconductor wafer including an adhesive sheet comprising: a layer of wafer supporting adhesive supported by a substrate (see slide 4), the wafer supporting adhesive thereof having a peel strength (over 1000 psi) (see slides 4 and 12) and/or at least 10 psi die shear at a temperature of about 20-50°C (optional); wherein the wafer supporting adhesive withstands exposure to a temperature of about 200°C or higher for at least 3 minutes without decomposition (note that, the wafer supporting adhesive withstands exposure to a temperature of 320°C for up to 1 hour, see slides 4, 6-7, and 14); wherein the wafer supporting adhesive outgasses less than about 0.5% by weight under a high vacuum (see slides 4, 18, and 23-24); and where the wafer support arrangement is for use with a semiconductor wafer having features of up to a given height on a front surface thereof to be in contact with the wafer supporting adhesive (see slide 4), the layer of wafer supporting adhesive has a thickness that is more than about 1.5 times the given height of the features of the semiconductor wafer (see slides 4 and 15); the semiconductor wafer support arrangement wherein the substrate is formed of a material that is dimensionally stable at a temperature of about 200°C (up to 320°C) (see slides 4, 6-7, and 14) (a) the substrate is flexible and has flatness sufficient to stay on a holding chuck having a surface flatness tolerance of less than about 5 microns (optional).
Chung does not specifically disclose wherein the wafer supporting adhesive thereof having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a 
However, Iwai discloses a wafer supporting adhesive thereof having at least 100gm/25mm peel strength (a wafer supporting comprising an adhesive that has a peel strength up to 1 N/cm = 101.2 grams/cm = 101.2 grams/10mm = 253 grams/25 mm) (see Abstract, pages 10, 52, 53, 54, 62 and fig. 3) and at least 10 psi die shear at a temperature of about 20-50°C (optional), wherein the wafer supporting adhesive has a stronger adhesion to the substrate than to a semiconductor wafer (see pages 29 and 50); the layer of wafer supporting adhesive has a thickness that is more than about 105 times the given height of the semiconductor wafer (note that, the adhesive has a thickness from 0.1 to 200 micrometers and is bonded to a device wafer having a surface features having a height from 10 to 200 micrometers, thus the adhesive has a thickness that is from 200/200 = 1 times to 200/10 = 20 times more than the height of the features, see pages 30, 46, 50, 52 and fig. 3), the semiconductor wafer support arrangement with a total thickness variation of less than about 5 microns (note that, the wafer support 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable the wafer supporting adhesive thereof having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C, the wafer supporting adhesive has a stronger adhesion to the substrate than to a semiconductor wafer, the layer of wafer supporting adhesive has a thickness that is more than about 1.5 times the given height of the features of the semiconductor wafer; the semiconductor wafer support arrangement wherein the substrate is formed of a material with a total thickness variation of less than about 5 microns and (a) the substrate is flexible and has flatness sufficient to stay on a holding chuck having a surface flatness tolerance of less than about 5 microns; and (b) the wafer supporting adhesive has stronger adhesion to the substrate than to the semiconductor wafer in the semiconductor wafer support arrangement for process a semiconductor wafer in Chung to be formed for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai).

However, AIT discloses wherein a layer of adhesive leaves substantially 0% residual adhesive on a semiconductor wafer after removal therefrom (note that, an adhesive tape is removed from a die substrate leaves no residue, see page 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the layer of adhesive leaves substantially 0% residual adhesive on the semiconductor wafer after removal therefrom in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using an adhesive with adjustable peel strength for customized release and leaving no residue on die surfaces (see page 18 of AIT).
In re claim 2, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses the semiconductor wafer support arrangement but Chung is silent to wherein the semiconductor wafer support arrangement further comprising a layer of high temperature adhesive supported on the wafer supporting adhesive layer, the high temperature adhesive having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C.
However, Iwai discloses a layer of high temperature adhesive supported on the wafer supporting adhesive layer (note that, the adhesive layer has a multilayer structure, thus an additional layer B of adhesive, prepared to have excellent heat resistance (a high temperature adhesive) up to 400°C, added on the adhesive layer on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the semiconductor wafer support arrangement further comprising a layer of high temperature adhesive supported on the wafer supporting adhesive layer, the high temperature adhesive having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai).
In re claim 3, as applied to claim 2 above, Chung in combination with Iwai and AIT discloses wherein the high temperature adhesive (the additional adhesive B layer has excellent heat resistance up to 400 °C (see pages 14, 15, 53, 59 of Chung) but Chung is silent to wherein the high temperature adhesive loses at least about 80% of its peel strength on its side facing the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy.
However, AIT discloses wherein a high temperature adhesive loses at least about 80% of its peel strength on its side facing a semiconductor wafer when exposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the high temperature adhesive loses at least about 80% of its peel strength on its side facing the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using a ultraviolet release adhesive with adjustable peel strength for customized release to leave no residue (see page 18 of AIT).
In re claim 4, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein the substrate includes the dimensionally stable flexible carrier, the dimensionally stable flexible carrier having the wafer supporting adhesive layer on a first side thereof (note that, a dimensional stable flexible carrier is optional in claim 1, and thus remains optional also in claim 4), and further comprising: a layer of high temperature adhesive supported on a second side of the dimensionally stable flexible carrier, the high temperature adhesive having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C (optional).

However, However, AIT discloses wherein a high temperature adhesive loses at least about 80% of its peel strength on its side facing a semiconductor wafer when exposed to a predetermined amount of thermal energy and/or. UV energy, (a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV exposure (a predetermined amount of UV energy) the, peeling strength is 20 gm/in = loses 96% of its peel strength when used as ultraviolet release adhesive dicing tape (its side facing a semiconductor wafer) (see page 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the high temperature adhesive loses at least about 80% of its peel strength on its side facing the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using a ultraviolet release adhesive with adjustable peel strength for customized release to leave no residue (see page 18 of AIT).

However, Iwai discloses the semiconductor wafer support arrangement with a total thickness variation of less than about 2 microns (the wafer support comprising the temporary adhesive and having excellent flatness without (a total thickness variation less than about 2 microns) thickness unevenness (see abstract, pages 10, 20, 46, 52 and fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the semiconductor wafer support arrangement with a total thickness variation of less than about 2 microns in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to provide a flat surface without unevenness (see pages 46 and 52 of Iwai) to achieve excellent peelabity and suppress warpage occurrence (see pages 46 and 52 of Iwai).
In re claim 7, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein the adhesive withstands exposure to a temperature of about 350 °C for at least 3 minutes without decomposition (the support wafer comprising the 
In re claim 8, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein the semiconductor wafer support arrangement of claim 1, and further discloses the layer of adhesive (the temporary adhesive layer, see slides 4, 12 of Chung).  But Chung is silent to wherein a layer of adhesive loses at least about 80% of its peel strength of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy.
However, AIT discloses wherein a layer of adhesive loses at least about 80% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy (a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV exposure (a predetermined amount of UV energy) the peeling strength is 20 gm/in = loses 96% of its peel strength when used as ultraviolet release adhesive dicing tape (its side facing a semiconductor (see page 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein a layer of adhesive loses at least about 80% of its peel strength of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of 
In re claim 9, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein disclose the semiconductor wafer support arrangement of claim 1, and Chung further discloses the layer of adhesive (the temporary adhesive layer, see slides 4, 12) but Chung is silent to wherein the layer of adhesive loses at least about 95% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy. 
However, AIT discloses wherein a layer of adhesive loses at least about 95% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy (a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV exposure (a predetermined amount of UV energy) the peeling strength is 20 gm/in = loses 96% of its peel strength when used as ultraviolet release adhesive dicing tape (its side facing a semiconductor wafer); see page 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the layer of adhesive loses at least about 95% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed 
In re claim 10, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein the substrate includes: a dimensionally stable flexible substrate (note that, a dimensionally stable flexible substrate is optional in claim 1 and thus remains optional in claim 10); or a dimensionally stable flexible substrate that has a high temperature releasing adhesive layer on a side thereof opposite to the layer of wafer supporting adhesive (a dimensionally stable flexible carrier is optional in claim 1 and thus remains optional in claim 10).
In re claim 11, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein the wafer supporting adhesive is: pressure sensitive at a temperature of about 20-30°C (optional); or dry to the touch at a temperature of about 20-30°C and is melt bondable to the semiconductor wafer at a temperature of about 100-200°C (note that, laminated (melt bondable) to the semiconductor wafer at a temperature from 160 to 250°C to form a solid) (dry to the touch) film stable from ambient temperature (20 to about 30°C) up to 320°C (see slide 14 of Chung).
In re claim 13, as applied to claim 1 above, Chung in combination with Iwai and AIT discloses wherein disclose the semiconductor wafer support arrangement of claim 1, and Chung further discloses for use with a semiconductor wafer having features of up to a given height on a front surface thereof (the support wafer comprising the temporary adhesive layer is in contact with a front side metallized and patterned layer (for use with a semiconductor wafer having features of up to a given height on a front surface); title; 
However, Iwai discloses wherein the layer of adhesive has a thickness that is more than about 2.0 times the given height of the features on the semiconductor wafer, the temporary adhesive has the thickness that is from 1 times to 20 times more than the height of the features (see pages 30, 46, 50, and 52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the layer of adhesive has a thickness that is more than about 2.0 times the given height of the features on the semiconductor wafer in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai).
In re claim 14, Chung discloses a semiconductor wafer support arrangement for processing a semiconductor wafer including an adhesive sheet comprising: a layer of wafer supporting adhesive supported by a substrate (see slides 3-4, 7, and 23), the wafer supporting adhesive thereof having a peel strength (over 1000 psi, see slides 4 and 12) and/or at least 10 psi die shear at a temperature of about 20-50°C (optional); wherein the wafer supporting adhesive withstands exposure to a temperature of about 200°C or higher for at least 3 minutes without decomposition (note that the adhesive has excellent thermal degradation resistance at 320°C for up to 1 hour, see slides 4, 6, 
Chung is silent to wherein the wafer supporting adhesive thereof having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C, and has a stronger adhesion to the substrate than to a semiconductor wafer, wherein the layer of adhesive leaves substantially 0% residual adhesive on the semiconductor wafer after removal therefrom, the layer of wafer supporting adhesive has a thickness that is more than about 1.5 times the given height of the features of the semiconductor wafer, and with a total thickness variation of less than about 5 microns.
However, Iwai discloses a wafer supporting adhesive thereof having at least 100gm/25mm peel strength (a wafer support comprising a temporary adhesive that has a peel strength up to 1 N/cm = 101.2 grams/cm = 101.2 grams/10mm = 253 grams/25mm; (see abstract; claim 19; pages 10, 52, 53, 54, 62 and fig. 3) and/or at least 10 psi die shear at a temperature of about 20-50°C (optional); wherein the wafer supporting adhesive has a stronger adhesion to the substrate than to a semiconductor wafer (the wafer support comprising the temporary adhesive is easily released (has a stronger adhesion to the substrate) from a device wafer (see pages 29 and 50); the layer of wafer supporting adhesive has a thickness that is more than about 1.5 times the given height of the features of the semiconductor wafer (the temporary adhesive has a thickness from 0.1 to 200 micrometers and is bonded to a device wafer having surface features having a height from 10 to 200 micrometers, thus the temporary adhesive has 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the wafer supporting adhesive thereof having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C, and has a stronger adhesion to the substrate than to a semiconductor wafer, the layer of wafer supporting adhesive has a thickness that is more than about 1.5 times the given height of the features of the semiconductor wafer, and with a total thickness variation of less than about 5 microns in the semiconductor wafer support arrangement for process a semiconductor wafer in Chung to be formed for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai).
Chung and Iwai are silent to wherein the layer of adhesive leaves substantially 0% residual adhesive on the semiconductor wafer after removal therefrom.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the layer of adhesive leaves substantially 0% residual adhesive on the semiconductor wafer after removal therefrom in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using an adhesive with adjustable peel strength for customized release and leaving no residue on die surfaces (see page 18 of AIT).
In re claim 15, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses the semiconductor wafer support arrangement but Chung is silent to wherein the semiconductor wafer support arrangement further comprising a layer of high temperature adhesive supported on the wafer supporting adhesive layer, the high temperature adhesive having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C.
However, Iwai discloses a layer of high temperature adhesive supported on the wafer supporting adhesive layer (note that, the adhesive layer has a multilayer structure, thus an additional layer B of adhesive, prepared to have excellent heat resistance (a high temperature adhesive) up to 400°C, added on the adhesive layer on the wafer support (see abstract, pages 53, 59), the high temperature adhesive having at least 100gm/25mm peel strength (note that, the additional adhesive B has a peeling 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the semiconductor wafer support arrangement further comprising a layer of high temperature adhesive supported on the wafer supporting adhesive layer, the high temperature adhesive having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai).
In re claim 16, as applied to claim 15 above, Chung in combination with Iwai and AIT discloses wherein the high temperature adhesive (the additional adhesive B layer has excellent heat resistance up to 400 °C (see pages 15, 53, 59 of Chung) but Chung is silent to wherein the high temperature adhesive loses at least about 80% of its peel strength on its side facing the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy.
However, AIT discloses wherein a high temperature adhesive loses at least about 80% of its peel strength on its side facing a semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy (note that a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the high temperature adhesive loses at least about 80% of its peel strength on its side facing the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using a ultraviolet release adhesive with adjustable peel strength for customized release to leave no residue (see page 18 of AIT).
In re claim 17, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein the substrate includes the dimensionally stable flexible carrier, the dimensionally stable flexible carrier having the wafer supporting adhesive layer on a first side thereof (note that, a dimensional stable flexible carrier is optional in claim 14, and thus remains optional also in claim 17), and further comprising: a layer of high temperature adhesive supported on a second side of the dimensionally stable flexible carrier, the high temperature adhesive having at least 100gm/25mm peel strength and/or at least 10 psi die shear at a temperature of about 20-50°C (optional).
In re claim 18, as applied to claim 17 above, Chung in combination with Iwai and AIT discloses wherein the high temperature adhesive (the additional adhesive B layer = B has excellent heat resistance up to 400 °C (see pages 15, 53, and 59) but Chung is 
However, However, AIT discloses wherein a high temperature adhesive loses at least about 80% of its peel strength on its side facing a semiconductor wafer when exposed to a predetermined amount of thermal energy and/or. UV energy, (a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV exposure (a predetermined amount of UV energy) the, peeling strength is 20 gm/in = loses 96% of its peel strength when used as ultraviolet release adhesive dicing tape (its side facing a semiconductor wafer) (see page 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the high temperature adhesive loses at least about 80% of its peel strength on its side facing the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using a ultraviolet release adhesive with adjustable peel strength for customized release to leave no residue (see page 18 of AIT).
In re claim 19, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein discloses wherein the substrate is formed of a material that is dimensionally stable up to a temperature of about 200°C or higher (the support wafer formed from a material and comprising the temporary bonding adhesive have excellent 
However, Iwai discloses the semiconductor wafer support arrangement with a total thickness variation of less than about 2 microns (the wafer support comprising the temporary adhesive and having excellent flatness without (a total thickness variation less than about 2 microns) thickness unevenness (see abstract, pages 10, 20, 46, 52 and fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the semiconductor wafer support arrangement with a total thickness variation of less than about 2 microns in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to provide a flat surface without unevenness (see pages 46 and 52 of Iwai) to achieve excellent peelabity and suppress warpage occurrence (see pages 46 and 52 of Iwai).
In re claim 20, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein the adhesive withstands exposure to a temperature of about 350 °C for at least 3 minutes without decomposition (the support wafer comprising the temporary bonding adhesive has excellent thermal degradation resistance at 320 degrees C for up to 1 hour (see slides 4, 6-7, 14 of Chung) and has a stronger adhesion to the substrate than to a semiconductor wafer (the support wafer comprising 
In re claim 21, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein the semiconductor wafer support arrangement of claim 14, and further discloses the layer of adhesive (the temporary adhesive layer, see slides 4, 12 of Chung).  But Chung is silent to wherein a layer of adhesive loses at least about 80% of its peel strength of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy.
However, AIT discloses wherein a layer of adhesive loses at least about 80% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy (a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV exposure (a predetermined amount of UV energy) the peeling strength is 20 gm/in = loses 96% of its peel strength when used as ultraviolet release adhesive dicing tape (its side facing a semiconductor (see page 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein a layer of adhesive loses at least about 80% of its peel strength of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using a ultraviolet release adhesive with adjustable peel strength for customized release to leave no residue (see page 18 of AIT).

However, AIT discloses wherein a layer of adhesive loses at least about 95% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy (a peel strength of an adhesive layer is 500 gm/in before UV exposure, and after the UV exposure (a predetermined amount of UV energy) the peeling strength is 20 gm/in = loses 96% of its peel strength when used as ultraviolet release adhesive dicing tape (its side facing a semiconductor wafer); see page 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by AIT in order to enable wherein the layer of adhesive loses at least about 95% of its peel strength to the semiconductor wafer when exposed to a predetermined amount of thermal energy and/or UV energy in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of using a ultraviolet release adhesive with adjustable peel strength for customized release to leave no residue (see page 18 of AIT).
In re claim 23, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein the substrate includes: a dimensionally stable flexible substrate 
In re claim 24, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein the wafer supporting adhesive is: pressure sensitive at a temperature of about 20-30°C (optional); or dry to the touch at a temperature of about 20-30°C and is melt bondable to the semiconductor wafer at a temperature of about 100-200°C (note that, laminated (melt bondable) to the semiconductor wafer at a temperature from 160 to 250°C to form a solid) (dry to the touch) film stable from ambient temperature (20 to about 30°C) up to 320°C (see slide 14 of Chung).
In re claim 26, as applied to claim 14 above, Chung in combination with Iwai and AIT discloses wherein disclose the semiconductor wafer support arrangement of claim 1, and Chung further discloses for use with a semiconductor wafer having features of up to a given height on a front surface thereof (the support wafer comprising the temporary adhesive layer is in contact with a front side metallized and patterned layer (for use with a semiconductor wafer having features of up to a given height on a front surface); title; slide 4) but Chung is silent to wherein the layer of adhesive has a thickness that is more than about 2.0 times the given height of the features on the semiconductor wafer.
However, Iwai discloses wherein the layer of adhesive has a thickness that is more than about 2.0 times the given height of the features on the semiconductor wafer, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Iwai in order to enable wherein the layer of adhesive has a thickness that is more than about 2.0 times the given height of the features on the semiconductor wafer in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai).
In re claim 27, Chung disclose a method including a wafer processing adhesive sheet of claim 1 for processing a semiconductor wafer (an adhesive sheet for semiconductor wafer handling and processing by thinning, see slides 15, 25), and Chung further discloses for processing a semiconductor wafer (processing the semiconductor wafer by thinning, see slides 15, 25), the method comprising: obtaining a semiconductor wafer having a back side and having front side on which electronic circuits and/or other features may be formed (the semiconductor wafer has a front side having patterned surface (electronic circuits and/or other features may be formed) and a back side opposite to the front side, see slide 15); attaching the front side of the semiconductor wafer to a wafer processing adhesive side of the adhesive sheet (the adhesive. layer is coated (attaching) to the front side of the semiconductor wafer, see slide 15); when the adhesive sheet does not include a substrate, attaching t the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as previously disclosed by Chung, in order to have provided the wafer processing adhesive sheet of claim 1, as previously disclosed by Chung, Iwai, and AIT, for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit chips (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai) by using a coating of an adhesive layer, to protect patterned features, prior to attaching a carrier water (see slide 15 of Chung).
In re claim 28, Chung in combination with Iwai and AIT disclose the method of claim 27, and Chung further discloses wherein releasing, the semiconductor wafer includes: peeling the adhesive sheet away from the semiconductor wafer (optional); or 
In re claim 29, Chung disclose a method including a wafer processing adhesive sheet an adhesive sheet of claim 14 for semiconductor wafer handling and processing by thinning (see slides 15, 25), and Chung further discloses for processing a semiconductor wafer (processing the semiconductor wafer by thinning, see slides 15, 25), the method comprising: obtaining a semiconductor wafer having a back side and having front side on which electronic circuits and/or other features may be formed (the semiconductor wafer has a front side having patterned surface (electronic circuits and/or other features may be formed) and a back side opposite to the front side, see slide 15); attaching the front side of the semiconductor wafer to a wafer processing adhesive side of the adhesive sheet (the adhesive layer is coated (attaching) to the front side of the semiconductor wafer, see slide 15); when the adhesive sheet does not include a substrate, attaching the opposite side thereof to a carrier substrate (the adhesive layer is coated without a carrier to the front side of the semiconductor wafer, and a carrier wafer is melt-bonded to the cured adhesive layer, see slides 15, 19); processing the back side of the semiconductor wafer (processing the back side of the 
Chung does not disclose the wafer processing adhesive sheet of claim 14. However, Chung, Iwai, and AIT, in combination, disclose the wafer processing adhesive sheet of claim 14 (the wafer processing adhesive sheet disclosed by Chung and Iwai; see claim 14). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article, as previously disclosed by Chung, in order to have provided the wafer processing adhesive sheet of claim 14, as previously disclosed by Chung, Iwai, and AIT, for the benefit of being able to perform wafer thinning to achieve miniaturization of semiconductor devices such as integrated circuit chips (see page 5 of Iwai) and without causing damage to the device wafer (see page 7 of Iwai) by using a coating of an adhesive layer, to protect patterned features, prior to attaching a carrier water (see slide 15 of Chung).
In re claim 30, Chung in combination with Iwai and AIT disclose the method of claim 29, and Chung further discloses wherein releasing the semiconductor wafer includes peeling the adhesive sheet away from the semiconductor wafer (optional); or applying thermal energy and/or UV energy to the adhesive sheet and peeling the adhesive sheet away from the semiconductor wafer (optional); or applying thermal .  
Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., presentation “Temporary bonding adhesive for thin wafer handling”, (31 pages), cited in the IDS filed on 04/30/2020, in view of Iwai (WO 2015/190477), cited in the IDS filed on 04/30/2020, and further in view of AIT, technical article “AIT product brochure” (24 pages), 01/15/2019, cited in the IDS filed on 04/30/2020, as applied to claims 1 and 14 above, respectively, and further in view of Wu et al. (U.S. Patent 7,883,991), cited in the IDS filed on 04/30/2020).
In re claim 12, as applied to claim 1 above, Chung, Iwai, and AIT, in combination, disclose the semiconductor wafer support arrangement of claim 1 and Chung further discloses the layer of wafer supporting adhesive (the support wafer comprising the temporary adhesive layer, see slide 4) includes a layer of a thermal releasing adhesive adhering to the semiconductor wafer (the temporary adhesive layer (a single layer) is de-bonded (releases from) the semiconductor wafer by applying heat to heat slide (exposed to a predetermined amount of thermal energy, see slide 25).
Chung does not disclose wherein the layer of wafer supporting adhesive includes a layer of a UV releasing adhesive and a layer of peel releasing adhesive for adhering 
However, Wu discloses wherein a layer of wafer supporting adhesive includes: a layer of a UV releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer; or a layer of a thermal releasing adhesive and a layer of peel releasing adhesive for adhering to a semiconductor wafer (an adhesive layer for supporting a semiconductor device during processing, wherein the adhesive layer comprising a first layer of adhesive removed by pulling off (peel release) and a second layer of adhesive is removed by exposing to UV or thermal energy (see abstract; column 3, lines 29-35; column 5, lines 2-3 and figs. 3A-C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Wu in order to enable wherein the layer of wafer supporting adhesive includes a layer of a UV releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer; or a layer of a thermal releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer in the semiconductor wafer supporting arrangement for processing a semiconductor wafer of Chung to be formed for the benefit of being able to efficiently perform wafer thinning followed by removal of a support without need for etching process (see column 1, lines 29-34, 45-48 of Wu).    
In re claim 25, as applied to claim 14 above, Chung, Iwai, and AIT, in combination, disclose the semiconductor wafer support arrangement of claim 14 and Chung further discloses the layer of wafer supporting adhesive (the support wafer 
Chung does not disclose wherein the layer of wafer supporting adhesive includes a layer of a UV releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer; or a layer of a thermal releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer. 
However, Wu discloses wherein a layer of wafer supporting adhesive includes: a layer of a UV releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer; or a layer of a thermal releasing adhesive and a layer of peel releasing adhesive for adhering to a semiconductor wafer (an adhesive layer for supporting a semiconductor device during processing, wherein the adhesive layer comprising a first layer of adhesive removed by pulling off (peel release) and a second layer of adhesive is removed by exposing to UV or thermal energy (see abstract; column 3, lines 29-35; column 5, lines 2-3 and figs. 3A-C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chung reference with the technique as taught by Wu in order to enable wherein the layer of wafer supporting adhesive includes a layer of a UV releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer; or a layer of a thermal releasing adhesive and a layer of peel releasing adhesive for adhering to the semiconductor wafer in the semiconductor wafer supporting arrangement for processing a .    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fathi et al.		U.S. Pub. 2019/0341364		Nov. 7, 2019.
Yasuda et al.		U.S. Pub. 2012/0100697		Apr. 26, 2012.
Noda et al.		U.S. Pub. 2005/0233547		Oct. 20, 2005.
Tsujimoto		U.S. Pub. 2002/0187589		Dec. 12, 2002.
Nuzzo et al.		U.S. Patent 7,982,296		Jul. 19, 2011.
McCutcheon et al.	U.S. Pub. 2011/0308739		Dec. 22, 2011.
Iwane et al.		U.S. Patent 6,682,990		Jan. 27, 2004.
Takamoto et al.	U.S. Pub. 2016/0240523		Aug. 18, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892